DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 04/05/2022.  Claims 1-28 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant's election without traverse of species I in the reply filed on 04/05/2022is acknowledged.  Claims 1-10, 16 and 22-28, are presented for examination consideration.
Applicant argues: 
Applicant respectfully submits that claim 1 is generic and understand upon allowance of the generic claims the restriction will be withdrawn and the unelected claims will be rejoined. 
The examiner is respectfully reminded that unity of invention (not restriction practice pursuant to 37 CFR 1.141 -1.146) is applicable in international applications (both Chapter I and II) and in national stage applications submitted under 35 U.S.C. 371. See MPEP 1893.03(d). Unity of invention is satisfied if all claims are linked by a single inventive concept, which is defined by "special technical features" common to all the claims that define a contribution over the prior art, i.e., if these common features involve novelty and inventive step. See MPEP 1850 ("DETERMINATION OF UNITY OF INVENTION"). In this regard, it is submitted that independent claims 1 and 16 each have at least the following common special technical features, namely 
wherein the at least one generator heat exchanger (14, 14) is a component of an additional cooling water circuit (17) which serves exclusively to cool the at least one generator (4', 4') or the at least one generator heat exchanger.    In order to restrict the claims for not having unity of invention, a determination of lack of novelty or inventive step of the common technical features, such as the ones noted above, should have been made. Currently, there is no such determination. Applicant asserts that at least the above common features "unify" the independent claims 1 and 16, and requests that the current restriction requirement be withdrawn. 
Applicant respectfully notes that the International Preliminary Report on Patentability for the International Application, of which this application is a national stage, indicates the claims have unity of invention, which is consistent with the findings above.
Examiner respectfully disagrees: applicant is disclosing different embodiments that would warrant serious search burden to complete examination thereby, complying with MPEP 808.01.  Group 1 can be classified in CPC area F01K23/10, while Group 3 can be classified in H02K7/1823.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Claim 10 is not explicitly shown, generator is not shown connected to refrigerating machine and thus, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claims 1 and 16, applicant has use the term "means", and examiner sees that according to the specification such means are disclose to be refrigerating machine, for the sake of examining examiner will interpret as anything that is equivalent.  Claims 2-10, 16, 22-26 depend directly or indirectly from a rejected claim and are, therefore, rejected to for the reasons set above.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims use the term “optionally” and thus, renders the limitation indefinite since the claim does not positively recite the limitation.  For the sake of examining each limitation has been interpreted as requiring.
Claims 2-10, 16, 22-26 depend directly or indirectly from a rejected claim and are, therefore, rejected for the reasons set above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8, 27-28 rejected under 35 U.S.C. 103 as being unpatentable over Omoruyi (20150145256 and hereinafter as Omo) in view of Cogswell et al. (20130160450)
Regarding claim 1. Omo teaches a power plant [installation shown in fig 3] comprising: 
at least one generator [26], or only one generator, which generator or is/are cooled by at least one generator heat exchanger, or is/are cooled only by means of one generator heat exchanger [i.e. 65 or 48], 
wherein the at least one generator heat exchanger is a component of an additional cooling circuit [cooling circuit of component 48 is an additional cooling circuit cooling generator, an additional cooling circuit can be circuit for component 58] which serves exclusively to cool the at least one generator or the at least one generator heat exchanger [cooling circuit loops around generator shown in fig 3].  
While Omo teaches wherein the power plant has a closed cooling fluid [fluid in 42] system [system of component 47], to which the at least one generator heat exchanger and optionally other heat exchangers of the power plant are connected [fig 3 shows one heat exchanger in close cooling system for 47].
Omo does not explicitly mention lines 52,53 carry water fluid.  Whereas as Cogswell teaches using water in the lines to cool generator [i.e. see 52].
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Water as a cooling fluid as suggested by Cogswell because of water’s high heat conductivity.

Regarding claim 2. Omo as modified teaches the power plant as claimed in claim 1, wherein the generator heat exchanger is connected to the cooling water system, and is selectively separable therefrom via at least one shut-off valve [check valve of Cogswell]. 
  
Regarding claim 3. Omo as modified teaches the power plant as claimed in claim 1, further comprising: a pump [36] and at least one refrigerating machine to cool the cooling water which flows through the additional cooling water circuit [¶47-¶48].  

Regarding claim 8. Omo as modified teaches the power plant as claimed in claim 1, further comprising: at least one steam turbine [implicit 14 connected to 22 Omo], or only one steam turbine, or only two steam turbines.  

Regarding claim 16. Omo as modified teaches a method for operating a power plant as claimed in claim 1, the method comprising: cooling the at least one generator by means of a generator heat exchanger which is exclusively a component of an additional cooling water circuit [cooling circuit of component 58 is an additional cooling circuit cooling generator, an additional cooling circuit can be circuit for component 47 Omo].  

Regarding claim 22. Omo as modified teaches the method as claimed in claim 16, wherein the additional cooling water circuit during normal operation of the power plant is separated from the cooling water system by means of at least one shut-off valve [valve is relied from Cogswell] so that the cooling water of the additional cooling water circuit which leaves the generator heat exchanger is recooled exclusively via a refrigerating machine [34 Omo].  

Regarding method claims 27-28, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device "inherently performs the claimed process. In re King, 801 F.2d 1324,
231 USPQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.


Claims 4, 6 and 26 rejected under 35 U.S.C. 103 as being unpatentable over Omoruyi in view of Cogswell et al. and further in view of Liu (20160146516)
Regarding claim 4. Omo as modified teaches the power plant as claimed in claim 3, 
However, Omo as modified does not explicitly mention wherein the refrigerating machine is a compression refrigerating machine and comprises an evaporator, a compressor, a condenser and a pressure relief valve, which form a closed circuit, through which a cooling medium of the refrigerating machine is directable. 
Liu teaches wherein the refrigerating machine is a compression refrigerating machine and comprises an evaporator, a compressor, a condenser and a pressure relief valve, which form a closed circuit, through which a cooling medium of the refrigerating machine is directable [abstract shows components disclose in limitation respectively and see claim 1]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Omo’s power installation to a similar configuration as Liu’s power installation in order to have a more descriptive structure in Omo and to provide a more efficient cooling means.

Regarding claim 6. Omo as modified teaches the power plant as claimed in claim 4, wherein the condenser of the refrigerating machine is cooled with cooling water of the cooling water system [all heat exchange in Omo uses fluid in fig 1].  

Regarding claim 26. Omo as modified teaches the method as claimed in claim 16, 
However, Omo as modified does not explicitly mention wherein a compressor of a refrigerating machine is cooled by means of air cooled by a heat exchanger which is connected to the cooling water system.  
Liu teaches wherein a compressor of a refrigerating machine is cooled by means of air cooled by a heat exchanger which is connected to the cooling water system [abstract shows components disclose in limitation respectively and see claim 1]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Omo’s power installation to a similar configuration as Liu’s power installation in order to have a more descriptive structure in Omo and to provide a more efficient cooling means.
 

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Omoruyi in view of Cogswell et al. and further in view of Liu and further in view of Katafuchi et al. (5431835)
Regarding claim 5. Omo as modified teaches the power plant as claimed in claim 4, 
However, Omo as modified does not explicitly mention wherein the cooling medium of the refrigerating machine is tetrafluoroethane.
Katafuchi teaches wherein the cooling medium of the refrigerating machine is tetrafluoroethane [abstract].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Omo’s power machine to include the teachings of Katafuchi because is excellent in the performance such as wear resistance, electrical insulating properties, hydrolytic stability, nonhygroscopicity and the like and further has excellent returnability of the lubricant. The lubricant can be used along with a substituted flon refrigerant in a compression-type refrigerating cycle without a hitch. [col 2 lines 35-45]
Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Omoruyi in view of Cogswell et al. and further in view of BIEREWIRTZ et al. (20140216035)
Regarding claim 9. Omo as modified teaches the power plant as claimed in claim 1, 
However, Omo as modified does not explicitly mention which comprises two generators. 
Bierewirtz teaches which comprises two generators [see G2 and G1]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add an additional generator as shown by Bierewirtz in order to provide more power.


Claims 7 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Omoruyi in view of Cogswell et al., in view of Liu and further in view of Duraisamy et al. (20120137713)
Regarding claim 10. Omo as modified teaches the power plant as claimed in claim 3, 
However, Omo as modified does not explicitly mention wherein the refrigerating machine or the refrigerating machines is/are supplied with electrical power from the generator of the power plant.  
Duraisamy teaches wherein the refrigerating machine or the refrigerating machines is/are supplied with electrical power from the generator of the power plant [¶22].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Omo’s power machine to a similar configuration as Duraisamy power machine in order to provide a transport refrigeration system, transport refrigeration unit, and methods of operating same that can maintain cargo quality by selectively controlling transport refrigeration system components with reduced power consumption [¶4].

Regarding claim 7. Omo as modified teaches the power plant as claimed in claim 4, 
However, Omo as modified does not explicitly mention wherein the compressor of the refrigerating machine is cooled with air cooled by a heat exchanger which is connected to the cooling water system.
Duraisamy teaches wherein the compressor of the refrigerating machine is cooled with air cooled by a heat exchanger which is connected to the cooling water system [¶21].   



Allowable Subject Matter
Claims 23-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839